

Exhibit 10.1
contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]






PRIVATE & CONFIDENTIAL
Emmanuel Babeau
Email delivery


    

Lausanne, February 28, 2020










Dear Mr. Babeau,


We are pleased to confirm the following terms and conditions of your employment
with Philip Morris Products S.A. (hereafter referred to as the "Company"):




Position


You will be appointed Chief Financial Officer, reporting to Mr. André
Calantzopoulos, Chief Executive Officer PMI, and based in Lausanne, Switzerland.




Effective Date


This contract will be effective as of May 1, 2020 (the “Effective Date”) for an
indefinite period of time.




Annual Base Salary


Your gross annual base salary, to be paid in 13 installments, will be Swiss
Francs (CHF) 1,200,004.--, corresponding to your grade, which is 26.


The 13th installment will be pro-rated for the number of months worked, and paid
to you in November.




Sign-On Stock Awards


You will be granted on the later of (1) the date you start employment or (2) the
date the Committee approves the stock awards:
I.
Restricted Stock Units (“RSUs”) with a fair market value of CHF 5,000,000.--.
This stock grant is scheduled to vest in two equal installments, in February
2021 and in February 2022 respectively.







Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------


contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]


Sign-On Stock Awards (cont’d)


II.
Stock units with a fair market value of CHF 3,300,000.-- granted as follows:

(a)
40% in the form of RSUs and

(b)
60% in the form of Performance Share Units (“PSUs”). The performance measures
and targets for the PSUs will be reflected in the respective award statement.

(c)
Both RSUs and PSUs are scheduled to vest in February 2023.



III.
It is understood that you will act in good faith and make every effort to agree
with your current employer regular vesting of your stock awards due to vest in
March 2020. Should your current employer cancel your stock awards scheduled to
vest in March 2020, you will be entitled to an additional stock grant based on
the value of the cancelled awards. Such stock award will be subject to a
specific approval of the Board of Directors and the Compensation and Leadership
Development Committee of the Board of Directors of Philip Morris International
Inc.



You will be entitled to receive dividend equivalents during the vesting periods
for the RSUs. You will receive dividend equivalents on your vested PSUs after
the end of the performance period when the company performance is certified and
the final number of vested PSUs is determined.


The stock awards will be subject to the terms of the 2017 Performance Incentive
Plan and the applicable stock agreements.




Incentive Compensation Award Program


As a grade 26 employee, you will be eligible to participate in the Incentive
Compensation (“IC”) Award Program, which is administered at the sole discretion
of the Committee pursuant and subject to the terms of the 2017 Performance
Incentive Plan (or any similar plan adopted by the Company from time to time).
Each eligible employee has an annual IC award target that assumes a PMI company
performance rating and an individual performance rating of 100.


For a grade 26 employee, the current target is 125% of annual base salary.
Targets are reviewed annually by the Company and are made available to employees
under the PMI 23-G4 Guidelines Global Variable Compensation Programs Annex 1.




Stock Award Program


As a grade 26 employee, you will be eligible to participate in the Stock Award
Program, which is administered at the sole discretion of the Committee pursuant
and subject to the terms of the 2017 Performance Incentive Plan (or any similar
plan adopted by the Company from time to time) and the applicable stock
agreements. Each eligible employee has an annual stock award target that assumes
an individual performance rating of 100.


For a grade 26 employee, the current target is 275% of annual base salary.
Targets are reviewed annually by the Company and are made available to employees
under the PMI 23-G4 Guidelines Global Variable Compensation Programs Annex 2.




Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------

contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]


Stock Award Program (cont’d)


The Incentive Compensation and Stock Award Programs are discretionary and do not
obligate the Company to make an award nor entitle employees to receive an award.
Eligibility to participate in the Programs does not guarantee receipt of an
award and receiving an annual award does not guarantee receipt of an award in
the future. Any awards that are made may be higher or lower than the targets
mentioned above. Targets may be amended at the discretion of the Company at any
time without prior notice.




Vacation Days


Your vacation entitlement is 25 working days per calendar year. For every
incomplete calendar year your entitlement will be calculated pro rata temporis.


In addition, the Company grants (i) two Floating Days per calendar year, that
may be taken at any time during the year (these two days cannot be carried over
to the following year), and (ii) two fixed days as company holidays in addition
to the public holidays of the Canton de Vaud. It corresponds to the current
Company practice, that the Company keeps the right to change at any time without
notice or compensation.




Fidelity Premium


For each completed year of service, the Company pays a cumulative bonus of CHF
150.-- on each anniversary of the Effective Date, up to a maximum of CHF
3,000.-- for 20 years of service.




Termination of Employment


This contract shall be terminable in accordance with Swiss law. Each party may
terminate the agreement for the end of a month by giving one month notice within
the first year of employment, two months notice from the second to ninth year of
employment or three months notice as of the tenth year of employment.


Should the Company unilaterally terminate your employment within 24
(twenty-four) months of the Effective Date (reference: end of employment date as
notified by the employer) for a reason which does not constitute a “Cause” as
defined in this section, and provided you shall execute the separation agreement
proposed by the Company, the Company shall offer you the following severance
conditions (gross amounts):
(a)
A severance lump sum corresponding to two years base salary.

(b)
An amount in lieu of your Incentive Compensation for two years, calculated with
individual and PMI company performance ratings both at 100.

(c)
All unvested Restricted Stock Units (RSUs) grants made to you will fully vest.
The shares acquired must be held for at least one year following the accelerated
vesting date.













Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------

contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]


Termination of Employment (cont’d)


(d)
Your unvested Performance Share Units (PSUs) will vest at the scheduled vesting
date to the extent the PMI performance targets are achieved as certified by the
Committee as set out in the applicable award agreements, prorated based on the
number of months you were employed between the award date and the vesting date
of each award. If the respective PSU agreements entitle you to full or
accelerated vesting under the circumstances set forth in such agreements, such
provisions shall govern.

In consideration of the above mentioned conditions, you agree that the period of
24 months following the end of employment date will serve as a worldwide
non-compete period with no further compensation.


Should the Company unilaterally terminate your employment for a date beyond 24
(twenty-four) months of the Effective Date (reference: end of employment date as
notified by the employer) for a reason which does not constitute a ‘Cause’ as
defined in this section, and provided you shall execute the separation agreement
proposed by the Company, the Company shall offer you the following severance
conditions (gross amounts):
(a)
A severance lump sum corresponding to one annual base salary.

(b)
Your Incentive Compensation prorated until the end of employment date, (a) based
on actual individual and PMI company performance ratings if the termination of
employment is on or after June 30 or (b) otherwise, based on individual and PMI
company performance ratings both at 100; provided that in case of (a), the
payment shall be made after the performance is determined in the normal course.

(c)
All unvested Restricted Stock Units (RSUs) grants made to you will fully vest.
The shares acquired must be held for at least one year following the accelerated
vesting date.

(d)
Your unvested Performance Share Units (PSUs) will vest at the scheduled vesting
date to the extent the PMI performance targets are achieved as certified by the
Committee as set out in the applicable award agreements, prorated based on the
number of months you were employed between the award date and the vesting date
of each award. If the respective PSU agreements entitle you to full or
accelerated vesting under the circumstances set forth in such agreements, such
provisions shall govern.

In consideration of the above mentioned conditions, you agree that the period of
24 months following the end of employment date will serve as a worldwide
non-compete period with no further compensation.


The PMI policy regarding the adjustment or recovery of compensation shall also
apply to the severance conditions stipulated under this section.


The treatment of compensation granted under the PMI performance incentive plans
upon a change of control shall be governed by the applicable performance
incentive plan.
 
Any individual tax and social security obligations that may arise under the
severance conditions stipulated under this section in any jurisdiction are
solely the employee's. The Company will have no responsibility, directly or
indirectly, with respect to such obligations, including any obligation to pay,
reimburse or gross up any payments to the employee.












Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------

contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]


Termination of Employment (cont’d)


For the purposes of this section, “Cause” means termination because of:
(i) continued failure to substantially perform the employee’s job duties (other
than resulting from incapacity due to disability) after a written demand by the
Company (or any of its subsidiaries or affiliates, as the case may be) that
identifies the manner in which the Company (or any of its subsidiaries or
affiliates, as the case may be) has reasonably determined that the employee has
not performed his or her duties;
(ii) gross negligence in the performance of the employee’s job duties, willful
misconduct, or a material violation of Company policy (including the PMI code of
conduct), that the Company has reasonably determined has resulted in, or is
likely to result in, a material and demonstrable detriment to the business,
operations, properties, financial condition or reputation of the Company (or any
of its subsidiaries or affiliates);
(iii) the employee’s conviction of a felony or a plea of nolo contendere by the
employee with respect to a felony.




Pension Fund


In accordance with the Swiss Federal Pension Law (“LPP”), you will become a
member of the “Caisse de pension Philip Morris en Suisse” (the “Pension Fund”),
providing old age, disability, and survivor’s benefits. For further details,
please refer to the Pension Fund regulations.


Your contribution to the Pension Fund will be deducted each month from your
salary according to the current Pension Fund regulations.




Swiss Social Security Schemes (AVS/AI/APG/AC)


Contributions to the various Swiss Federal insurance schemes will be deducted
from your compensation each month in accordance with the applicable Swiss laws.




Accident Insurance


In accordance with Swiss Federal Insurance Law (LAA), you are automatically
covered for accident in the event of occupational or non-occupational accidents.
This cover is paid for by the Company.




Health Insurance


If you wish, you may join the Company group health insurance contract. Employees
and their eligible dependents (spouse and dependent children up to age 18 or up
to age 25 if full-time students or apprentices) can enroll into this group
health insurance scheme. The Company bears a portion of the insurance premium
cost. No Company contributions will be paid if you choose to arrange an
individual cover outside the group scheme.










Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------

contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]


Salary Continuation in the Event of Sickness


In accordance with the regulations of the Company’s insurer, 100% of the annual
base salary is paid for up to 2 years from the first day you are unable to work.
This cover is paid for by the Company without affecting the right of each party
to end the contract.




Life Insurance


In accordance with the regulations of the Company’s insurer and in coordination
with the Pension Fund, you are provided with an insurance cover in case of death
and permanent disability paid for by the Company.




Office Working Hours


The weekly basic work schedule is 40 hours spread over 5 days, from Monday to
Friday, based on a full time occupational rate. You understand and agree that
your annual base salary includes all compensation for time worked in excess of
the basic work schedule, and that there will be no extra compensation for such
work. For further details, please refer to the People & Culture Department.




Relocation Expenses


With prior approval of the People & Culture Department, the Company will pay a
remover selected by the Company to pack, transport, store if necessary, and
unpack your household goods from your home address in France to Switzerland, in
accordance with Company Policy. The Relocation Services Department will
coordinate this with you. Your move should take place within eighteen months
from the Effective Date.


The Company will also pay you a relocation allowance amounting to CHF 34,014.--
to assist you with expenses related to your relocation from your home address in
France to Switzerland. This amount will be subject to social security deductions
and will be taxable.


The Company will also pay for the travel costs associated with your relocation
from your home address in France to Switzerland, in accordance with the
Company’s business travel policy.




Temporary Accommodation


In accordance with Company policy, temporary accommodation will be provided to
you for up to 30 days.




Tax Assistance


The Company will pay the fees of tax advisers chosen by the Company on the first
and second occasions you are required to complete a tax declaration in
Switzerland (provided you are still employed by the Company at this time). This
entitlement may be subject to income tax and/or social security deductions if
applicable, which the Company does not compensate. Should you not opt for this
benefit, please send a note at YOURHR@pmi.com within three months from the
Effective Date of the contract.






Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------

contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]


Tax Assistance (cont’d)


After this initial period, the Company will either (i) pay the fees of tax
advisers chosen by the Company on the occasions you are required to complete a
tax declaration in Switzerland subject to you contributing for CHF 3,500.-- per
year (amount to be deducted from your salary) or (ii) pay you an allowance of
CHF 1,500.-- per year in lieu of tax assistance. This entitlement may be subject
to income tax and/or social security deductions if applicable.


You must indicate your preference by sending a note at YOURHR@pmi.com. Should no
preference be indicated, the Company will automatically opt for the second (ii)
option.




Company Car (or Cash Allowance / Yearly Travel Pass)


You will be entitled to a company car in accordance with Company policy.


If you choose not to receive a company car, you may opt for a cash allowance or
a travelcard in Switzerland for you and your partner in accordance with Company
policy.




Taxability of Benefits


Certain benefits described in this contract are subject to income tax and social
security deductions. Please also take into account that the tax and social
security treatment of all benefits may change in the future according to Swiss
law or Company policy. Details may be obtained from the People & Culture
Department.




Data Protection


The Company will, in the course of its business, process personal data relating
to you (for example, personal details, bank account information, or automated
records of your use of information systems, or information required for building
access control systems).


The Company may also in the course of its business, process personal information
relating to other persons whose personal information you provide, such as your
relative(s) or partner(s) (“Your Contacts”) (for example contact details or
information in connection with employee benefits).


You give your consent to the Company to:


(a)
process your personal information for its, and its Affiliates’, business
purposes. Those purposes include legal, personnel, administrative and management
purposes (including, for example: payroll administration; correspondence; IT
systems development, operation and maintenance; building access controls;
performance review, and talent management);



(b)
process your sensitive personal data (for example data relating to health),
where this is necessary for the administration of the employment relationship,
and is permitted by law (for example, to administer health benefits);









Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------

contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]


Data Protection (cont’d)


(c)
make your personal information available to its Affiliates for them to process
for their own benefit, for the same purposes as described above;



(d)
make your personal information available, and to permit the Company’s Affiliates
also to make your personal information available:

(i)
to third parties who provide products or services to the Company or its
Affiliates (such as advisers, payroll administrators, and information services
providers) for the same purposes as described above; and

(ii)
to other third parties, where required or permitted by law, including:
regulatory authorities; potential or future employers; and governmental or
quasi-governmental organisations.



You also confirm that, before providing us with personal information of Your
Contacts, you will obtain their consent to the Company processing their data as
above.


As a multi-national organisation, PMI transfers personal information globally.
You consent to the transfer of your personal information, as outlined above,
either within or outside Switzerland and including where the country or
territory in question does not maintain data protection standards that are
equivalent to those of Switzerland. In all cases, PMI will implement adequate
measures for the treatment of the data in accordance with PMI 03-C.


You may request access to the personal information that we hold about you, or
request the correction or deletion of your personal information, by contacting
your People & Culture Department.




Confidential Information


Consistent with your obligations under Swiss law, you undertake not to disclose
any Confidential Information, whether before, during or after your employment by
the Company, and upon termination of your employment to return any Confidential
Information in tangible or electronic form in your possession. For these
purposes “Confidential Information” means any trade secrets and other
proprietary information pertaining to the Company or its affiliates, which has
not been made available to the general public by an authorized representative of
the Company or its affiliates, whether patentable or not, including for example
any idea, formula, technique, invention, process, program, business, marketing
and sales plans, financial, organizational and sales data, and similar
information in line with all Company Records & Information Management (RIM)
policies, procedures, and guidelines.


The Company may provide you with information and/or documents with respect to
your future position before the Effective Date, and some of them may be of
confidential nature. You expressly agree that this section "Confidential
information" applies to any confidential information and/or documents you may
have access to before the beginning of your employment.


















Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------

contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]


Intellectual Property Rights


You hereby assign to the Company to the fullest extent permitted by law,
throughout the world and for the entire term of protection, all copyrights
(including all rights in software and databases) and neighboring rights in the
works created by you, alone or with others, within and outside your contractual
duties, while performing your activity for the Company. If and to the extent
that an assignment of any of such rights is not permitted under applicable law,
you agree not to assert them and authorize the Company to exercise such rights
on your behalf. In particular, the Company shall have the unrestricted right to
exercise the author's moral rights in the works, including without limitation
the right to alter the works, create derivative works and to determine whether,
when, how and under what name the works shall be published.


Concerning the inventions, patents and designs generated by you alone or with
others while performing your employment activity for the Company:


a)
If they have been generated within your contractual duties, they belong to the
Company, regardless of whether they are protectable or not, and no specific
compensation is due to you by the Company;



b)
If they have been generated outside the performance of your contractual duties,
the Company is entitled to acquire them. In this case, if you make such
invention/patent/design, you shall promptly inform the Company thereof in
writing. If the Company declares that it wishes to acquire such
invention/patent/design, you shall be entitled to an appropriate special
compensation, which shall be determined by taking into account all
circumstances, such as the business value of the invention, patent or design,
the contribution of the Company or its auxiliary persons, the utilization of the
Company's installations, as well as your expenses and your position within the
Company.



All tangible and/or intangible work results (including without limitation all
documents, drawings, samples, know-how, trade secrets, concepts and ideas) and
any intellectual property rights therein, which are generated by you, alone or
with others, within and outside your contractual duties while performing your
employment activity for the Company, shall belong to the Company.


Save for the special compensation according to the subsection b) above, you
shall not be entitled to any compensation for the rights granted to the Company
under this Section "Intellectual Property Rights" in addition to the salary
agreed between the parties.


Insofar as a transfer of Intellectual Property Rights would be required, you
shall at the Company's first request, co-operate and perform all actions that
the Company may deem desirable or necessary to effectuate or formalize such
transfer.


The provisions of this Section "Intellectual Property Rights" shall survive the
termination or expiration of the employment relationship.




















Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------

contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]


Company Property


Furthermore upon termination of your employment, you should return to the
Company and/or its affiliates all paper and electronic files and documents,
tapes, CD’s, and copies thereof and other items belonging to the Company and its
affiliates, irrespective of their source and origin, including Company corporate
cards, telephone cards, keys, access and identification cards, computers, and,
if requested, will certify that this has been done to the best of your belief
and that you also comply with all Company Records & Information Management (RIM)
policies, procedures, and guidelines before your departure.


The settlement of any outstanding expenses due to the Company, including, but
not limited to any outstanding balance on the account of the corporate card
issued in your name could be set-off with any payable sums.




Duties of the Employee


You shall complete your tasks and promote the affairs of the Company diligently
and carefully, and shall safeguard the interests of the Company. You have to
exercise your responsibilities, functions, duties and powers in compliance with
applicable laws and regulations and with the strategies and guidelines of the
Company, and will comply with the codes, principles, practices and procedures
that are applicable within the Company, as issued or amended during the
employment relationship.
You may remain member of one board of directors provided that such membership
does not create any conflict of interest with respect to the Company. Membership
in any other board of directors must be terminated latest effective December 31,
2020.




Governing Law, Applicable Policies and Jurisdiction


The validity, construction and performance of this agreement shall be governed
by the laws of Switzerland without regard to its conflict of law provisions and
shall be subject to the exclusive jurisdiction of the competent courts of the
Canton de Vaud, Switzerland. The Policies and Procedures of the Company, Philip
Morris International, as amended or newly issued from time to time, shall also
apply.




Miscellaneous


The foregoing represents the basis of your employment with the Company. Please
indicate your acceptance thereof by signing and returning one copy of this
contract to us by February 29, 2020 the latest. After this date this contract
will become null and void.


Should you have any questions, feel free to contact Mr. Constantin Romanov,
Global Head of Total Rewards.


















Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------

contractpmpsanhfaimage1.jpg [contractpmpsanhfaimage1.jpg]


Miscellaneous (cont’d)


Regarding administrative matters, the People & Culture Department will contact
you during your first weeks of employment.


We look forward to your joining Philip Morris Products S.A. in Lausanne, and
remain,




Yours sincerely,


PHILIP MORRIS PRODUCTS S.A.














/s/ CONSTANTIN ROMANOV
/s/ RALF ZYSK


Constantin Romanov
Global Head of Total Rewards  



Ralf Zysk
Global Head of People Sustainability,
Employee Relations







Read and approved:
/s/ EMMANUEL BABEAU
Date:
28/02/2020
 
(Emmanuel Babeau)
 
 







Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01